 1   WO
 2                                    NOT FOR PUBLICATION
 3
 4
 5
 6
 7                       IN THE UNITED STATES DISTRICT COURT
 8                                FOR THE DISTRICT OF ARIZONA
 9
10   Jeffrey Green,                                       No. CV-15-02570-PHX-DJH
11                   Plaintiff,                           ORDER
12   v.
13   City of Phoenix, et al.,
14                   Defendant.
15
16          Before the Court is Nonparty EEOC’s Motion to Quash Subpoena to Berta
17   Echeveste (Doc. 114). Although neither Plaintiff nor Defendant have filed a Response,
18   trial is set to begin on April 2, 2019, and the Court finds responses to be unnecessary.
19          In its Motion, the EEOC represents that Plaintiff served a subpoena for Ms.
20   Echeveste, the former Acting Deputy Director/Enforcement Manager of the EEOC
21   Phoenix District Office, to testify at trial on April 3, 2019. The Court has already ruled
22   that “[i]t is sufficient for Plaintiff to introduce evidence or testimony that: (1) he ‘filed’ [an
23   EEOC] discrimination charge in 2009, (2) he and the City reached an agreement to resolve
24   that charge, and (3) the agreement included his 2011 transfer to the Robbery Unit.”
25   (Doc. 92 at 2). Thus, the Court finds testimony by Ms. Echeveste to be out outside the
26   scope of its prior ruling regarding the EEOC charge. Accordingly,
27   …
28   …
 1        IT IS ORDERED that the EEOC’s Motion to Quash Subpoena to Berta Echeveste
 2   (Doc. 114) is GRANTED.
 3        Dated this 1st day of April, 2019.
 4
 5
 6                                             Honorable Diane J. Humetewa
 7                                             United States District Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
